DETAILED ACTION
This Office Action is in response to the application 16/704688 filed on 12/05/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending in this application. Claims 1, 10, 1nd 14 are independent.  
	Priority
Provisional Application No. 15/702,613, filed on 06/20/2019, and Foreign Application No. CE 201910655617X, filed on 07/19/2019.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/17/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities:  
As to claim 10, claim 10 directs to an apparatus, including three apparatus elements, a flash interface controller, a user data and flag checker, and encryption-and-decryption controller. For clarity of the claim scope, that claim is directed to an apparatus including at least one hardware component, it is suggested that claim be further amended to clearly recite a hardware component such as circuitry, microprocessor etc. as a apparatus component or as the recited apparatus element’s component.
Appropriate correction(s) is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Canter (“Canter,” US 20160232109, published on 08/11/2016), in view of Remein et al (“Remein,” US 20180316435, published on 11/01/2018).
As to claim 1, Canter teaches an apparatus for encrypting and decrypting user data (Canter: pars 0010, 0017-0018, teaches of methods and device for encrypting/decrypting sensitive data using a dedicated memory device), comprising: a memory (Canter: pars 0010, 0017-0018; Fig 1, the dedicated memory device, including encryption/decryption engines); 
a flash interface controller (Canter: pars 0010, 0017-0018; Fig 1, a static random access memory (SRAM) coupled with a control circuitry [i.e.  flash interface controller] performs as interface, and is get used to control data flow in and out of a flash memory for a host system processor), coupled to a flash device and the memory (Canter: pars 0010, 0017-0018; Fig 1, the memory device includes a NAND or NOR type flash memory coupled to the SRAM and control circuitry), arranged to operably read the user data, [ ] from the memory (Canter: pars0017-0018; 0023, 0027, storing and transmitting data in and out of the flash memory. Data originating from the host system processor is written in the flash memory after encrypted by the encryption engine); and 
program the user data, [ ] into the flash device (Canter: pars 0023, 0027, the flash memory gets programmed with data originated from the host system processor, and set the program flag, and any data originating from the host system processor is written in the flash memory after encrypted by the encryption engine).
While Canter teaches of transmitting and storing data into a flash memory, and uses a program flag to perform the encryption before storing into the flash memory, as addressed above, and additionally teaches of the matter of performing read/write operation faster from the memory to the host system (see Canter: pars 0018, 0028), Canter does not explicitly teaches a bypass-flag writing circuit, coupled to the memory, arranged to operably write a bypass flag in a remaining bit of space of the memory that is originally allocated for storing an End-to- End Data Path Protection (E2E DPP), wherein the bypass flag indicates whether user data has been encrypted; [read] the E2E DPP and the bypass flag; and [program] the E2E DPP and the bypass flag.
However, in an analogous art, Remein teaches a bypass-flag writing circuit, coupled to the memory, arranged to operably write a bypass flag in a remaining bit of space of the memory (Remein: pars 0008-0009, teaches that a packet comprising bit(s) used as a flag), that is originally allocated for storing an End-to- End Data Path Protection (E2E DPP), wherein the bypass flag indicates whether user data has been encrypted; [read] the E2E DPP and the bypass flag; and [program] the E2E DPP and the bypass flag (Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Remein with the method/apparatus of Canter for the benefit of providing a user with a means for using a encryption flag so that system identifies if the data stored in flash memory requires encryption or stored as encrypted, so that the decryption process can be taken based on the information, and obviously bypassing the encryption/decryption process when flag indicates not to do so for saving time/computation process (Remein: pars 0008-0009, 0042). 
As to claim 2, the combination of Canter and Remein teaches the apparatus of claim 1, 
Remein further teaches wherein the E2E DPP is used to determine whether read data has error bits (Remein: pars, 0011, 0042, 0045, teaches cyclic redundancy check (CRC) field, and CRC error-detecting code).
As to claim 3, the combination of Canter and Remein teaches the apparatus of claim 1, 
Remein further teaches further teaches wherein the bypass-flag writing circuit comprises: a verification-code generator, arranged to operably generate the E2E DPP according to the user data and store the E2E DPP in originally allocated space of the memory; and a multiplexer, arranged to operably output "1" or "0" to the remaining bit of the space of the memory (Canter: 0023, 0026, teaches various types of memory. Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value [i.e. 0/1 or yes/no]).
As to claim 4, the combination of Canter and Remein teaches the apparatus of claim 3, 
Remein further teaches further teaches wherein the verification-code generator is a 15-bit Cyclic Redundancy Check (CRC) encoder (Remein: pars, 0011, 0042, 0045, teaches cyclic redundancy check (CRC) field, and CRC error-detecting code).
As to claim 5, the combination of Canter and Remein teaches the apparatus of claim 1, 
Canter and Remein further teaches further teaches wherein the bypass-flag writing circuit is a Direct Memory Access (DMA) controller, arranged to operably read the user data from a Dynamic Random Access Memory (DRAM) outside of the apparatus and output "1" or "0" to the remaining bit of the space of the memory the verification-code generator is a 15-bit Cyclic Redundancy Check (CRC) encoder (Canter: 0023, 0026, teaches various types of memory. Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value [i.e. 0/1 or yes/no]).
As to claim 6, the combination of Canter and Remein teaches the apparatus of claim 1, 
Remein further teaches further teaches wherein the bypass-flag writing circuit is a processing unit, arranged to operably write "1" or "0" to the remaining bit of the space of the memory according to a setting of a register or information carried by a host write command (Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value [i.e. 0/1 or yes/no]).
As to claim 7, the combination of Canter and Remein teaches the apparatus of claim 1, 
Canter and Remein further teaches further teaches comprising: a user-data and flag checker, coupled to the memory, wherein the flash interface controller is arranged to operably read the user data and the bypass flag from the flash device and store them in the memory, the user-data and flag checker is arranged operably to read the bypass flag from the memory and outputs the bypass flag to an encryption-and-decryption controller, and the encryption-and-decryption controller is arranged to operably configure a decryption path or a bypass path that makes the user data passed through according to the bypass flag, wherein the decryption path comprises an encryption-and-decryption engine, the bypass path does not include the encryption-and-decryption engine, and the encryption-and-decryption engine is arranged to operably decrypt the user data using a key (Canter: pars 0017-0018, 0023, 0027; fig 1, the memory device includes a NAND or NOR type flash memory coupled to the SRAM and control circuitry. The flash memory gets programmed with data originated from the host system processor, and set the program flag, and any data originating from the host system processor is written in the flash memory after encrypted by the encryption engine. Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value).
As to claim 8, the combination of Canter and Remein teaches the apparatus of claim 7, 
Remein further teaches further teaches the encryption-and-decryption controller is arranged to operably configure components of the apparatus to form the decryption path or the bypass path (Remein: pars 0008-0009, teaches that a packet comprising bit(s) used as a flag).
As to claim 9, the combination of Canter and Remein teaches the apparatus of claim 7, 
Canter further teaches further teaches wherein the encryption-and-decryption engine implements Advanced Encryption Standard (AES) algorithm (Canter: 0017, teaches of Advanced Encryption Standard (AES) for encryption/decryption).
As to claim 10, Canter teaches an apparatus for encrypting and decrypting user data (Canter: pars 0010, 0017-0018, teaches of methods and device for encrypting/decrypting sensitive data using a dedicated memory device), comprising: 
a flash interface controller (Canter: pars 0010, 0017-0018; Fig 1, a static random access memory (SRAM) coupled with a control circuitry [i.e.  flash interface controller] performs as interface, and is get used to control data flow in and out of a flash memory for a host system processor), coupled to a flash device (Canter: pars 0010, 0017-0018; Fig 1, the memory device includes a NAND or NOR type flash memory coupled to the SRAM and control circuitry), arranged to operably read user data [ ]from the flash device and store the user data [ ] in a memory Canter: pars0017-001; 0023, 0027, storing and transmitting data in and out of the flash memory. Data originating from the host system processor is written in the flash memory after encrypted by the encryption engine; 
a user-data and flag checker, coupled to the flash interface controller, arranged to operably output (Canter: pars 0010, 0017-0018; Fig 1, a static random access memory (SRAM) coupled with a control circuitry [i.e.  flash interface controller] performs as interface, and is get used to control data flow in and out of a flash memory for a host system processor, where the flash memory is NAND or NOR type flash memory, and coupled to the SRAM and control circuitry. uses a program flag to perform the encryption before storing into the flash memory); and 
an encryption-and-decryption controller, coupled to the user-data and flag checker, arranged to operably [ ], configure a decryption path [ ], wherein the decryption path comprises an encryption-and-decryption engine, [ ] , and the encryption-and-decryption engine is arranged to operably decrypt the user data using a key (Canter: pars 0010, 0017-0018, 0023, 0027; Fig 1, the dedicated memory device, including encryption/decryption engines. Storing and transmitting data in and out of the flash memory. Data originating from the host system processor is written in the flash memory after encrypted by the encryption engine).
While Canter teaches of transmitting and storing data into a flash memory, and uses a program flag to perform the encryption before storing into the flash memory, as addressed above, and additionally teaches of the matter of performing read/write operation faster from the memory to the host system (see Canter: pars 0018, 0028), Canter does not explicitly teaches a bypass-flag, and [store] the bypass flag; wherein the bypass flag is stored in a remaining bit of space of the memory that is originally allocated for storing an End-to-End Data Path Protection (E2E DPP) to indicate whether the user data has been encrypted; receive the bypass flag, a bypass path that makes the user data passed through according to the bypass flag, the bypass path does not include the encryption-and-decryption engine.
However, in an analogous art, Remein a bypass-flag, and [store] the bypass flag (Remein: pars 0008-0009, teaches that a packet comprising bit(s) used as a flag), wherein the bypass flag is stored in a remaining bit of space of the memory that is originally allocated for storing an End-to-End Data Path Protection (E2E DPP) to indicate whether the user data has been encrypted; and receive the bypass flag, a bypass path that makes the user data passed through according to the bypass flag, the bypass path does not include the encryption-and-decryption engine (Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Remein with the method/apparatus of Canter for the benefit of providing a user with a means for using a encryption flag so that system identifies if the data stored in flash memory requires encryption or stored as encrypted, so that the decryption process can be taken based on the information, and obviously bypassing the encryption/decryption process when flag indicates not to do so for saving time/computation process (Remein: pars 0008-0009, 0042). 
As to claim 11, the combination of Canter and Remein teaches the apparatus of claim 10, 
Canter and Remein further teaches further teaches wherein the encryption-and-decryption controller is arranged to operably configure components of the apparatus to form the decryption path or the bypass path (Canter: pars 0017-0018, 0023, 0027; fig 1, the memory device includes a NAND or NOR type flash memory coupled to the SRAM and control circuitry. The flash memory gets programmed with data originated from the host system processor, and set the program flag, and any data originating from the host system processor is written in the flash memory after encrypted by the encryption engine. Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value).
As to claim 12, the combination of Canter and Remein teaches the apparatus of claim 10, 
Canter and Remein further teaches further teaches comprising: a host bridge controller, coupled to the decryption path or the bypass path, arranged to operably output the user data or the decrypted user data to a host-side (Canter: pars 0017-0018, 0023, 0027; fig 1, the memory device includes a NAND or NOR type flash memory coupled to the SRAM and control circuitry. The flash memory gets programmed with data originated from the host system processor, and set the program flag, and any data originating from the host system processor is written in the flash memory after encrypted by the encryption engine, and the stored data is read/retrieved from the flash drive after the decryption. Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value).
As to claim 13, the combination of Canter and Remein teaches the apparatus of claim 10, 
Canter and Remein further teaches further teaches comprising: a Direct Memory Access (DMA) controller, coupled to the decryption path or the bypass path, arranged to operably store the user data or the decrypted user data in a Dynamic Random Access Memory (DRAM) outside of the apparatus, thereby enabling a host-side to obtain the user data or the decrypted user data from the DRAM (Canter: 0023, 0026, teaches various types of memory. Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value).
As to claim 14, Canter teaches a method for encrypting and decrypting user data (Canter: pars 0010, 0017-0018, teaches of methods and device for encrypting/decrypting sensitive data using a dedicated memory device), comprising: programming user data [ ] into a flash device (Canter: pars 0017-0018, 0023, 0027; fig 1, the memory device includes a NAND or NOR type flash memory coupled to the SRAM and control circuitry. The flash memory gets programmed with data originated from the host system processor, and set the program flag, and any data originating from the host system processor is written in the flash memory after encrypted by the encryption engine).
While Canter teaches of transmitting and storing data into a flash memory, and uses a program flag to perform the encryption before storing into the flash memory, as addressed above, and additionally teaches of the matter of performing read/write operation faster from the memory to the host system (see Canter: pars 0018, 0028), Canter does not explicitly teaches an End-to-End Data Path Protection (E2E DPP) and a bypass flag, and wherein the bypass flag is stored in a remaining bit of space of the flash device that is originally allocated for storing the E2E DPP, and the bypass flag indicates whether the user data has been encrypted.
However, in an analogous art, Remein teaches an End-to-End Data Path Protection (E2E DPP) and a bypass flag (Remein: pars 0008-0009, teaches that a packet comprising bit(s) used as a flag), and wherein the bypass flag is stored in a remaining bit of space of the flash device that is originally allocated for storing the E2E DPP, and the bypass flag indicates whether the user data has been encrypted (Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Remein with the method/apparatus of Canter for the benefit of providing a user with a means for using a encryption flag so that system identifies if the data stored in flash memory requires encryption or stored as encrypted, so that the decryption process can be taken based on the information, and obviously bypassing the encryption/decryption process when flag indicates not to do so for saving time/computation process (Remein: pars 0008-0009, 0042).
As to claim 15, the combination of Canter and Remein teaches the method of claim 14, 
Canter and Remein further teaches further teaches wherein the E2E DPP is used to determine whether read data has error bits (Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code).
As to claim 16, the combination of Canter and Remein teaches the method of claim 14, 
Canter and Remein further teaches further teaches comprising: programming "1" or "0" into the remaining bit of the flash device according to a setting of a register or information carried by a host write command (Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value [i.e. 0/1 or yes/no]).
As to claim 17, the combination of Canter and Remein teaches the method of claim 14, 
Canter and Remein further teaches further teaches comprising: configuring an encryption path or a bypass path according to a setting of a register or information carried by a host write command, wherein the encryption path comprises an encryption-and- decryption engine, the bypass path does not include the encryption-and-decryption engine and the encryption-and-decryption engine encrypts the user data using a key (Canter: pars 0017-0018, 0023, 0027; fig 1, the memory device includes a NAND or NOR type flash memory coupled to the SRAM and control circuitry. The flash memory gets programmed with data originated from the host system processor, and set the program flag, and any data originating from the host system processor is written in the flash memory after encrypted by the encryption engine. Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value).
As to claim 18, the combination of Canter and Remein teaches the method of claim 14, 
Canter and Remein further teaches further teaches comprising: reading the bypass flag from the flash device; configuring a decryption path or a bypass path that makes the user data passed through according to the bypass flag, wherein the decryption path comprises an encryption-and-decryption engine, the bypass path does not include the encryption-and-decryption engine and the encryption-and-decryption engine decrypts the user data using a key; and outputting the user data or the decrypted user data to a host-side (Canter: pars 0017-0018, 0023, 0027; fig 1, the memory device includes a NAND or NOR type flash memory coupled to the SRAM and control circuitry. The flash memory gets programmed with data originated from the host system processor, and set the program flag, and any data originating from the host system processor is written in the flash memory after encrypted by the encryption engine, and the stored data is read/retrieved from the flash drive after the decryption. Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value).
As to claim 19, the combination of Canter and Remein teaches the method of claim 14, 
Canter further teaches further teaches wherein the method is performed by a flash controller coupled between the flash device and a host-side (Canter: pars 0017-0018, 0023, 0027; fig 1, the flash memory gets programmed with data originated from the host system processor, and set the program flag, and any data originating from the host system processor is written in the flash memory after encrypted by the encryption engine, and the stored data is read/retrieved from the flash drive to the host system after the decryption).
As to claim 20, the combination of Canter and Remein teaches the method of claim 14, 
Remein further teaches further teaches wherein the E2D DPP is a 15-bit Cyclic Redundancy Check (CRC) and a length of the remaining bit is one (Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439